Citation Nr: 0532959	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-49 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1969 to December 1989.

This matter originated from a June 1996 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO), 
that, inter alia, denied the claim of entitlement to service 
connection for lumbar strain.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2003, it was remanded to the RO 
for further development.  Following the completion of the 
requested development, a supplemental statement of the case 
was issued in August 2005, and the case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Evidence of a lumbar spine injury was not shown in 
service; degenerative changes of the lumbar spine were not 
shown within the first post-service year; and probative and 
competent medical evidence has not been received which links 
or relates a current lumbar spine disorder to the veteran's 
period of active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a lumbar 
spine disorder have not been met or approximated.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a lumbar 
spine disorder that he claims that he sustained in service.  
He alleged in his notice of disagreement and in his 
substantive appeal that because he was an Administrative 
Chief during all of his 20 years of active duty, he was 
required to sit for extended periods of time, and this 
affected his back causing his current lumbar spine disorder.  
He states that he now has to sit in a straight chair if he 
sits for a long period of time, or his back will hurt.  The 
veteran alleges that this disorder was not discovered in his 
retirement physical because the facility that conducted the 
physical, the Salem VA Medical Center (VAMC), had no 
experience at the time in doing retirement physicals, and so 
it lasted only 40 minutes with little testing.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the September 1996 
rating decision, October 1996 statement of the case, March 
1998 Board remand, May 1999 supplemental statement of the 
case, May 2000 Board remand, March 2003 supplemental 
statement of the case, December 2003 Board remand, and August 
2005 supplemental statement of the case.  These documents 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The October 1996 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  

Further, in correspondence dated in June 2000 and January 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in June 2000 and January 2004 
was given following the first AOJ adjudication of the claim, 
but prior to the transfer and certification of the veteran's 
case to the Board.  Notwithstanding, the timing of the 
notice, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also acknowledges that the June 200 and January 
2004 VCAA notices contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

The Board observes that despite considerable efforts to 
secure all of the veteran's service medical records, any of 
those records dated in the 1970's which may have existed are 
missing.  The Board finds that the RO undertook a reasonably 
exhaustive search for those records, and that any further 
efforts are not justified.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed in that manner.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

In this case, in compliance with the directives of 
38 U.S.C.A. § 5103A, the veteran was provided a VA medical 
examination in February 2005.  Significantly, the examiner 
was asked to take into consideration the fact that the 
veteran's service medical records were incomplete, in that 
there were records available from less than seven of the 
veteran's 20 years of service.  Based upon the February 2005 
VA examination, the RO subsequently secured a pertinent 
medical opinion in August 2005 regarding whether the veteran 
has a current lumbar spine disorder that could be related to 
service.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a lumbar spine disorder.  Accordingly, the Board will 
proceed with appellate review.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for degenerative arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or, in certain circumstances, lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the United States Court of Appeals for Veterans 
Claims (CAVC) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, it was the veteran's initial contention 
advanced in his notice of disagreement and substantive appeal 
that he was required to sit for extended periods of time 
during his 20 years of active duty, and this affected his 
back causing his current lumbar spine disorder.  In the 
context of the February 2005 VA back examination, however, 
the veteran advanced the theory that his current lumbar spine 
disorder originated from an injury in service in 1987 when he 
allegedly fell off a loaded flatbed from a height of 
approximately 16 feet, landing on his feet and then his back.  
He states that service connection should be granted 
accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current lumbar spine disorder.  The 
appellant himself asserts that he had sustained a low back 
injury in service and that he has current residuals thereof.  
The Court, however, has held that a lay person, such as the 
appellant, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There is contained in the claims file, however, a report of a 
May 1996 VA examination that lists a diagnosis in pertinent 
part of "examination of lumbosacral strain."  This 
represents the initial clinical documentation of a spinal 
disorder.  There is also contained in the record the report 
of a March 1999 VA examination that provides x-ray evidence 
of mild osteoarthritis and possible spondylosis of the lumbar 
spine.   This represents the initial documentation of 
arthritis of the lumbar spine following service.  Finally, 
there is the report of the February 2005 VA examination of 
the lumbar spine that provides x-ray evidence of "mild 
anterolisthesis of L5 on S1, pars defect L5," and gives an 
assessment of "pars defect, low back pain without 
radiation."

Clearly, the veteran's claim has satisfied Hickson element 
(1), medical evidence of a current disability.  The veteran's 
claim, however, fails based upon the other two Hickson 
elements.  

Specifically, with respect to Hickson element (2), there is 
no record of complaints, findings, or treatment during active 
service of a lumbar spine injury or disease.  Significantly, 
the clinical evaluation of the veteran's spine upon 
retirement examination in August 1989 produced normal 
findings.  Consequently, it must be found that there is no 
documentation that the veteran sustained a lumbar spine 
injury in service.  The Board must therefore find that 
Hickson element (2) has not been satisfied as to the claimed 
disorder.  

Essentially, for reasons stated above the Board cannot accept 
as competent evidence the unsubstantiated allegations of the 
veteran regarding his lumbar spine injury during service.  
Hickson element (2) fails as to the claimed injury.

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

In other words, the Board has the fundamental authority to 
decide in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Although as explained immediately above the Board 
believes that the veteran's claim fails on element (2), for 
the sake of completeness the Board will also address element 
(3).

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of a 
lumbar spine injury, as noted above, the CAVC has held that a 
lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  This is so even when the explanation 
offered by the veteran has been transcribed by a physician, 
without comment, in the context of a report of a medical 
examination, as in the case of the February 2005 VA 
examination report.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  It is 
significant to note that in the instant case, the VA 
examiner's August 2005 medical opinion actually contradicted 
the history provided by the veteran, in that the examiner 
concluded that "it is more likely than not that the 
veteran's lumbar spine disorder is not related to his 
military service.  

The Board has reviewed the entire body of evidence, including 
the service medical records, the veteran's written and oral 
statements, and the statements of the veteran's 
representative.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates a current disability to an injury allegedly sustained 
during the veteran's period of active service, or that 
degenerative arthritis of the lumbar spine first shown in 
1999 (ten years after service), was manifest to a degree of 
ten percent within a year of service, or that the disorder at 
issue was otherwise related to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he sustained a lumbar spine injury 
in service.  Significantly, the service medical records show 
no such injury either independently, or when matched to the 
veteran's explanation of events in service.  

In that regard, it is noted that in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility, and therefore the probative value, 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, there is no evidence, aside from the 
veteran's own statement, concerning the source of his current 
back disorder, and its alleged relationship to service.  The 
veteran's statements of such a relationship were made seven 
years after service, provided two distinct and contradictory 
scenarios (an alleged injury from a fall, and one from 
prolonged sitting), and smacks of self interest, in that the 
objective evidence of record fails to corroborate such 
allegations.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  The Board finds the veteran's statement to be 
lacking in credibility.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

Moreover, the examination of the veteran's spine upon 
retirement in August 1989 produced normal findings.  Just as 
critically, the Board cannot help but weigh heavily the fact 
that the first clinical documentation of a lumbar spine 
disability was not shown until 1996, almost seven years after 
service.  Finally, in August 2005, a VA medical examiner 
charged with providing an opinion on the matter concluded 
that it was more likely than not that the veteran's back 
disorder was not related to his period of service.  This 
opinion was offered by a medical professional, and founded 
upon a review of the claims folder and the examination of the 
veteran.  It is thus deemed to be of high probative value.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a lumbar spine disorder.  As 
to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran had a lumbar spine injury in service or that he has 
current residuals of a lumbar spine injury that was sustained 
in service, and thus against the claim for service connection 
for a lumbar spine disorder.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed disorder must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  



	                        
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


